[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             AUGUST 23, 2007
                               No. 07-10019                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                 D. C. Docket No. 04-00026-CR-002-WDO-5

UNITED STATES OF AMERICA,


                                                     Plaintiff-Appellee,

                                    versus

TAWANNA STEWART,

                                                      Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Georgia
                      _________________________

                              (August 23, 2007)

Before ANDERSON, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

     Scott C. Huggins, appointed counsel for Tawanna Stewart in this appeal, has
moved to withdraw from further representation of the appellant and filed a brief

pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493

(1967). Our independent review of the entire record reveals counsel’s assessment

of the relative merit of the appeal is correct. Because independent examination of

the entire record reveals no arguable issues of merit, counsel’s motion to withdraw

is GRANTED, and the revocation of Stewart’s supervised release and

accompanying sentence are AFFIRMED.




                                         2